             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00292-MR-WCM


SARA E. WILLIS,                       )
                                      )
                          Plaintiff,  )
                                      )
              vs.                     )
                                      )
CLEVELAND COUNTY, NORTH               )
CAROLINA, sub nom. CLEVELAND          )
COUNTY PUBLIC HEALTH                  )
DEPARTMENT/ANIMAL CONTROL             )
SERVICES DIVISION; BRIAN EPLEY, )
in his official capacity as the       )        ORDER
Manager of Cleveland County;          )
DOROTHEA WYANT, individually          )
and in her official capacity as       )
"Health Director" of the Cleveland    )
County Health Department; SAM         )
LOCKRIDGE, individually and in        )
his official capacity as the former   )
Cleveland County General Services     )
Director and Supervisor of the        )
Cleveland County Animal Control       )
Division,                             )
                                      )
                          Defendants. )
_______________________________ )

     THIS MATTER is before the Court sua sponte.
      On February 18, 2020, the Plaintiff filed a response to the County

Defendants’ Motion for Summary Judgment. [Doc. 48].1 On the same date,

the Plaintiff filed a motion requesting additional pages to respond to the

County Defendants’ Motion for Summary Judgment. [Doc. 52].

      On February 24, 2020, the Court entered an Order denying the

Plaintiff’s request and instructed her “to file a brief that does not exceed

twenty-five (25) pages, is in 14-point font, and is double spaced” within three

days. [Doc. 58 at 2]. On February 27, 2020, the Plaintiff filed a new brief

that failed to comply with those instructions because the first eight pages of

the brief were not double spaced. [See Doc. 61 at 2-10].

      On March 2, 2020, the Court entered an Order to Show Cause and

instructed the Plaintiff’s attorney to show cause why the Plaintiff’s February

27, 2020 brief should not be stricken for failure to comply with the Court’s

February 24, 2020 Order. [Doc. 62]. On March 5, 2020, the Plaintiff’s

attorney filed a response to the Order to Show Cause. [Doc. 67].

      For the reasons stated by the Plaintiff’s attorney in the response to the

Order to Show Cause, IT IS HEREBY ORDERED that the Order to Show

Cause [Doc. 62] is hereby DISCHARGED.


1 The Plaintiff’s original brief failed to comply with the page limits and line spacing
requirements set forth in the Local Rules and the Pretrial Order and Case Management
Plan entered in this case. [See Doc. 51 at 2-10].
IT IS SO ORDERED.
                    Signed: March 9, 2020
